UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2471



KENNETH SCHULT; STEVEN PARSLEY; ROBERT BANNON,

                                          Plaintiffs - Appellants,

          versus


INTERNATIONAL BUSINESS MACHINES CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-02-357-5-3BR)


Submitted:   October 27, 2004          Decided:     December 15, 2004


Before WILKINS, Chief Judge, and MICHAEL and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Richard W. Rutherford, RUTHERFORD AND ASSOCIATES, Raleigh, North
Carolina, for Appellants.     C. Matthew Keen, OGLETREE, DEAKINS,
NASH, SMOAK & STEWART, P.C., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:


             Kenneth   Schult,    Steven     Parsley,    and   Robert   Bannon

(collectively,     “Appellants”)       appeal       district   court     orders

dismissing    their    claims    alleging    that    International     Business

Machines Corporation (IBM) wrongfully terminated their employment

following an internal investigation of their alleged harassment of

a former coworker.      We affirm.


                                       I.

             Appellants were employed by IBM as software programmers

at its Research Triangle Park facility in North Carolina.               Between

August 2000 and June 2001, Appellants worked with Stan Jesionowski,

a contract employee.      In June 2001, IBM terminated Jesionowski’s

assignment, apparently because he was responsible for a project

error.    Jesionowski claims that before his termination, Appellants

harassed him in various ways, including making comments suggesting

that he--like other contract employees with whom Appellants had

worked--would be terminated. Jesionowski further claims that after

his termination, Appellants continued to harass him by email and

telephone.

            In October 2001, Jesionowski’s attorney sent a letter to

IBM describing Appellants’ alleged conduct and threatening legal

action.    In response, IBM conducted an internal investigation of

Jesionowski’s    charges.        As   part   of   this   investigation,    IBM


                                       2
personnel interviewed Appellants separately. Appellants claim that

they   each    requested         that    a   coworker      be   present     during     their

interviews      but       that    these      requests      were    denied.        Further,

Appellants allege that during their interviews they “were each

advised, in words or substance, that they could avoid being fired

by lying to change their accounts of the facts to agree with the

accounts       of        other    witnesses”         whose        testimony       supported

Jesionowski’s claims.              J.A. 10.         Appellants refused to do so.

Thereafter, IBM informed Appellants that they were being terminated

for their conduct during the investigation.

              Appellants subsequently brought this action in North

Carolina state court asserting claims for wrongful discharge in

violation of public policy, negligent infliction of emotional

distress, and defamation.               Regarding the wrongful discharge claim,

Appellants’ complaint alleged that IBM terminated Appellants for

(1)    refusing      to     falsely      change      their      testimony     during    the

investigation and (2) attempting to exercise their right under

section    7        of    the     National         Labor     Relations      Act     (NLRA),

see 29 U.S.C.A. § 157 (West 1998), to have a coworker present

during their investigatory interviews, see NLRB v. J. Weingarten,

Inc., 420 U.S. 251, 266-67 (1975).                   Appellants claimed that these

motives contravened North Carolina public policy.

              IBM removed the case to the Eastern District of North

Carolina and moved to dismiss Appellants’ wrongful discharge claim.


                                               3
The district court held that Appellants’ claim based on the alleged

violation    of     their   Weingarten    rights   was   federally   preempted

because     the    National    Labor     Relations   Board   “has    exclusive

jurisdiction over any action arising from rights guaranteed under

Sections 7 and 8 of the NLRA.”               J.A. 97 (citing Richardson v.

Kruchko & Fries, 966 F.2d 153, 155 (4th Cir. 1992)).            The district

court also rejected Appellants’ claim that IBM’s other alleged

motive for terminating their employment--Appellants’ refusal to lie

during the internal investigation--violated North Carolina public

policy. The court noted that North Carolina courts have recognized

a narrow public policy exception to the employment-at-will doctrine

in cases in which the employer’s conduct implicated a provision of

state law.        However, finding that no provision of North Carolina

law was implicated by the conduct alleged here--involving an

internal investigation by a private employer--the district court

determined that it would be inappropriate to expand the public

policy exception beyond the limits established by North Carolina

courts.     Accordingly, the district court dismissed Appellants’

wrongful discharge claim.

            Following discovery, IBM moved for summary judgment on

Appellants’ remaining claims for negligent infliction of emotional

distress and defamation.        The district court ruled that Appellants

had not suffered the severe emotional distress necessary to sustain

a claim under North Carolina law.            Also, the district court held


                                         4
that statements by IBM personnel concerning the investigation of

Appellants and their termination were not actionable because they

were subject to a qualified privilege protecting the internal

discussion of employment matters.      The district court therefore

granted summary judgment to IBM.


                                II.

          After reviewing the parties’ briefs and the applicable

law, we conclude that the district court correctly decided the

issues before it.   Accordingly, we affirm on the reasoning of the

district court.   See Schult v. Int’l Bus. Machs. Corp., No. 5:02-

CV-357-BR(3) (E.D.N.C. Jan. 3, 2003); Schult v. Int’l Bus. Machs.

Corp., No. 5:02-CV-357-BR(3) (E.D.N.C. Oct. 30, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                           AFFIRMED




                                   5